Filed 12/28/21


                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                            DIVISION SIX



 CAROLYN PAPPAS et al.,                  2d Civil No. B304347
                                       (Super. Ct. No. 1417388)
      Plaintiffs and Appellants,       (Santa Barbara County)

 v.

 STATE COASTAL
 CONSERVANCY et al.,

      Defendants and Respondents;

 GAVIOTA COASTAL TRAIL
 ALLIANCE,

      Intervener and Appellant.




      The California Coastal Act (Pub. Resources Code, § 30000
et seq. 1) restricts selling or transferring certain state-owned


       All statutory references are to the Public Resources Code
        1

unless otherwise stated.
property interests near the coast. This case addresses whether a
purported “public access easement” granted to a state agency four
decades ago by the owner of a large coastal parcel in Hollister
Ranch (the Ranch) is a property interest subject to these
restrictions. We conclude it is.
       The Ranch is a gated community and working cattle ranch
on Santa Barbara County’s Gaviota Coast. Precipitous
geography and a guarded entrance ensure seclusion for those who
reside upon one of its 100-acre parcels. State agencies and civic
activists have long quarreled with the Hollister Ranch Owners
Association (HROA) and its owner-members (collectively
Hollister) over the public’s right to recreate along the Ranch’s
pristine shoreline. The California Coastal Commission and the
Coastal Conservancy (collectively State Defendants) settled a
contentious case with Hollister over this issue in 2016. Hollister
agreed, among other things, to allow pre-approved organizations
and school groups to use a small section of beach for recreation
and tide pool exploration.
       The self-described Gaviota Coastal Trail Alliance (Alliance)
considered the settlement a capitulation to Hollister. The trial
court permitted the Alliance to intervene as a defendant and to
later file a cross-complaint. The Alliance alleged the State
Defendants violated, among other laws, the Coastal Act and the
Bagley-Keene Open Meeting Act (Gov. Code, § 11120 et seq.)
when they settled with Hollister. The Alliance then moved for
judgment. The trial court agreed the State Defendants violated
section 30609.5 of the Coastal Act, restricting transfers of state
property interests along the coast. It declared the settlement
agreements invalid and entered judgment on the cross-complaint




                                2
against the Conservancy. It found the balance of the Alliance’s
claims either moot or barred by the statute of limitations.
       Hollister appeals the section 30609.5 ruling. The Alliance
cross-appeals the statute of limitations rulings. We conclude the
Commission as well as the Conservancy violated section 30609.5
and direct the trial court to enter judgment against both State
Defendants on remand. Judgment is otherwise affirmed.
                    FACTUAL BACKGROUND
       The Ranch consists of 14,500 acres of private land running
east-west along the Gaviota Coast in Santa Barbara County. It
falls within the boundaries of the former Rancho Nuestra Señora
del Refugio, a 26,529-acre Spanish land grant obtained by José
Francisco Ortega in 1794 after serving on the expeditions of
Gaspar de Portolà, and, later, Franciscan missionary Junípero
Serra. William Welles Hollister purchased the eponymous
acreage from Ortega’s descendants in 1866. Hollister’s family
sold the Ranch to developers in 1965.
       The Young Men’s Christian Association of Metropolitan
Los Angeles (YMCA) obtained a 160-acre inland parcel within the
Ranch in 1970. It envisioned a youth camp for the site. The
acquisition included a recreation easement over a 3,880-foot
stretch of the Ranch’s coast known as Cuarta Canyon Beach and
an exclusive easement 2 over a one-acre plot above the beach for


      2   The owner of an estate burdened by an easement
generally retains the right to “make any use of the land that does
not interfere unreasonably with the easement.” (Pasadena v.
California-Michigan Land & Water Co. (1941) 17 Cal.2d 576,
579.) An exclusive easement, in contrast, “is an unusual interest
in land; it has been said to amount almost to a conveyance of the
fee. . . . No intention to convey such a complete interest can be


                                3
restroom and educational facilities. YMCA also received access
easements over various roads and footpaths leading to the beach,
which was located about a mile south of the inland parcel. We
refer to these collectively as the “YMCA Easements.” 3
       The Ranch’s owner, MGIC Equities Corporation (MGIC),
subdivided the land surrounding YMCA’s holdings in 1971. (AA
244) It created 135 separate parcels of approximately 100 acres
each and marketed them for residential development. Those
buying land in the new subdivision agreed to join the HROA and
to observe building and occupancy restrictions designed to
preserve the area’s rural and agricultural heritage. They also
agreed to join the Hollister Ranch Cooperative (HRC) and to
dedicate at least 98 percent of their land to grazing, orchards, or
other agricultural uses. This enabled the Ranch to qualify as an
agricultural preserve under California’s Land Conservation Act 4
and thereby lower the owners’ property tax rates. (Gov. Code,
§ 51200 et seq.) MGIC excluded YMCA’s parcel from the
subdivision.




imputed to the owner of the servient tenement in the absence of a
clear indication of such an intention.” (Id. at pp. 578-579.)

      3The access easements included the right to traverse:
(1) Rancho Real Road, the Ranch’s main east-west thoroughfare
along the coast; (2) Cuarta Canyon Road, the road linking Ranch
Real Road to YMCA’s parcel; (3) a 20-foot-wide path from Rancho
Real Road down to the beach; and (4) a 10-foot-wide path from
Rancho Real Road to the bluffs above Cuarta Canyon Beach.

      4The Land Conservation Act is also known as the
Williamson Act.


                                 4
      YMCA finished plans for the camp in the late 1970s. It
applied for a Coastal Development Permit (CDP) allowing it to
build a recreation center, dining commons, education facilities,
and housing for 150 campers and staff. The Commission issued
the CDP on the condition YMCA guarantee public access to
Cuarta Canyon Beach. YMCA satisfied this condition by
executing and recording an “Irrevocable Offer to Dedicate and
Covenant Running with the Land” on April 28, 1982 (OTD). The
OTD offered the public what in essence constituted an “easement
over [the] easements” YMCA obtained from MGIC in 1970.
YMCA also agreed to let the public use a proposed four-mile trail
running along the coastal bluffs from Cuarta Canyon Beach
eastward to Gaviota State Park (the Blufftop Trail Easement).
The OTD authorized the Commission to accept the OTD on the
public’s behalf any time between 1992 and 2013.
      YMCA began building the camp shortly after recording the
OTD. HROA immediately sued to enjoin construction. 5 YMCA
abandoned the project after HROA offered to reimburse its
planning and construction costs. HROA then annexed the parcel
into the subdivision, sold it to a private buyer, and directed the
sale proceeds paid to YMCA. An entity called Rancho Cuarta
now owns YMCA’s former property. 6 All 136 parcels within the
Ranch’s boundaries now belong to the subdivision.


      5 The basis of HROA’s suit against YMCA is not disclosed
in the record.

      6 Appellants named Rancho Cuarta as a defendant. The
trial court dismissed Rancho Cuarta after it settled with
appellants, the Commission, and the Conservancy in 2017.




                                5
      The Ranch’s owners and guests enjoy exclusive overland
access to its 8.5 miles of coast. HROA holds title to the parcels
along the beach as a common recreation area. A guarded gate
admits vehicles from one entry point at the subdivision’s eastern
boundary. Consequently, beach access is limited to members of
the public who can walk over the sand from Gaviota State Park
to the east or from Jalama Beach County Park to the west.
HROA requires these visitors stay below the mean high tide line
to avoid trespassing on its beach parcels. 7 The area’s rugged
geography leaves large stretches of its coast accessible only by
small watercraft.
                     PROCEDURAL HISTORY
      The Conservancy 8 accepted the OTD on behalf of the
Commission in 2013. Hollister immediately filed this action. The
complaint alleged YMCA could not legally sever its appurtenant
easement rights from the inland parcel by dedicating access to
the public. Further, it alleged the proposed four-mile public trail
described in the OTD appeared to have no basis in YMCA’s deeds
from MGIC. The complaint sought judgment quieting title to the
State Defendants’ easement claims and declaring the OTD void
ab initio, among other remedies.


      7 The public trust doctrine designates that portion of the
beach between the mean high tide line and mean low tide line as
held in trust for public use. (Lent v. California Coastal Com.
(2021) 62 Cal.App.5th 812, 858, citing State of California v.
Superior Court (Lyon) (1981) 29 Cal.3d 210, 214.)

      8 The State Coastal Conservancy “serve[s] as a repository
for lands whose reservation is required to meet the policies and
objectives” of the Coastal Act. (Pub. Resources Code, § 31104.1.)




                                6
      The parties entered settlement negotiations after the trial
court denied their cross-motions for summary judgment. These
negotiations resulted in two agreements: one resolving the
HROA’s claims (the HROA Settlement) and one resolving the
class action claims of individual owners (the Class Settlement).
In each, the State Defendants agreed to quitclaim their interests
in the OTD in exchange for limited, but guaranteed, public access
to the Ranch’s beaches. 9 The boards of the Commission and
Conservancy approved the settlements in closed session. The
court then ordered the settling parties, over their objections, to
publish a public notice describing the settlement and specifying a
deadline to object before the final fairness hearing. The notice
ran in the Santa Barbara News-Press in June of 2018.
      The Alliance objected to the Class Settlement and moved to
intervene in the action. It described itself as “an ad hoc alliance
of organizations . . . committed to effectuating a continuous
Coastal Trail from Gaviota State Park to Jalama Beach County
Park, and appropriate vertical access to Hollister Ranch beaches
to provide safe and appropriate coastal access for members of the
public.” 10 The settling parties opposed the group’s motion to


      9 The HROA and Class Settlements propose access to
specified beaches and facilities through a “Tidepool School
Program” for school children and a “Non-Profit Access Program”
giving preference to community organizations providing services
to the disabled, children, and underserved populations.

      10 The Alliance includes the Gaviota Coast Conservancy,
California Coastal Protection Network, Coastwalk/California
Coastal Trail Association, and Santa Barbara County Trails
Council.




                                 7
intervene. HROA described it as a Trojan Horse that would
enable the Alliance “to launch a broadside attack on the 2017
Settlement and to force the State and the Hollister Ranch to a
trial.” The Class Plaintiffs agreed the Alliance’s objections were
a pretext to expand and relitigate a long-running case in which
the group had no interest. The trial court granted the motion to
intervene.
       The Class Plaintiffs nevertheless moved for final approval
of the Class Settlement, which fully incorporated the terms of the
HROA Settlement. The Alliance again objected and moved to set
aside both. The trial court decided the Alliance’s increasingly
complex challenges now exceeded the scope of the operative
pleadings. It granted the Alliance leave to file a cross-complaint
to provide “the structure and procedural tools” for the court to
address the validity and effectiveness of both settlements.
       The Alliance filed a cross-complaint and petition for writ of
mandate (the writ petition) two weeks later. The writ petition
contained inter alia eight causes of action under the Coastal Act
and the Bagley-Keene Open Meeting Act (Gov. Code, § 11120 et
seq.). Hollister demurred without success. The Alliance then
moved for judgment in lieu of trial on six of the cross-complaint’s
eight causes of action. 11 The trial court granted judgment in
favor of the Alliance on the second cause of action, finding the
Conservancy violated the Coastal Act by agreeing to quitclaim
the OTD to Hollister without complying with the Act’s hearing
and fact-finding procedures. (§ 30609.5, subd. (c).) It declared


      11 The Alliance’s “Motion for Judgment on the Writ” sought
rulings on the cross-complaint’s first through fifth and seventh
causes of action. The group dismissed its sixth and eighth causes
of action prior to moving for judgment.


                                 8
the settlements invalid on this ground. The ruling mooted all
other causes of action except the Alliance’s Bagley-Keene Act
claim, which the court found time-barred.
       Hollister appealed. The Alliance cross-appealed. The trial
court granted a request to stay the proceedings on Hollister’s
quiet title action in the interim.
                            DISCUSSION
       Hollister contends the trial court erred when it: (1)
permitted the Alliance to intervene; (2) overruled Hollister’s
demurrer to the Alliance’s subsequent writ petition; (3) found the
Bagley-Keene Act’s pending litigation exception did not override
section 30609.5’s public hearing requirements; (4) found the
Conservancy in fact violated section 30609.5 when it settled with
Hollister; (5) deprived Hollister of due process by entering
judgment before it decided the validity of the OTD; and (6)
admitted certain stipulated facts as evidence against Hollister.
On cross-appeal, the Alliance contends the trial court erred when
it found the limitations periods had expired on certain Bagley-
Keene and Coastal Act claims.
        1. The Trial Court Properly Exercised Its Discretion
              When It Allowed the Alliance to Intervene
       Those not entitled to intervene as a matter of right in an
action must move to intervene permissively. (Code Civ. Proc.,
§ 387, subd. (d)(2).) The moving party must “[have] an interest in
the matter in litigation, or in the success of either of the parties,
or an interest against both.” (Ibid.) This requires the moving
party to show their involvement will not enlarge the issues in the
action, among other things. (Gray v. Begley (2010) 182
Cal.App.4th 1509, 1521, citing Noya v. A.W. Coulter Trucking
(2006) 143 Cal.App.4th 838, 842.) We review the ruling below for




                                  9
abuse of discretion, confining our inquiry to whether the trial
court exceeded the bounds of reason. (Grey, at p. 1521.)
      Hollister contends the Alliance’s intervention enlarged the
scope of the case by raising issues going beyond the Second
Amended Complaint. We disagree. The Alliance’s proposed
answer and objections fell within the matters raised by the Class
Plaintiffs’ Second Amended Complaint. These filings focused
exclusively on public access to the Ranch’s coastal byways and
beaches, and on the alleged rights created by the OTD and the
Conservancy’s accepting the same in 2013. In addition, the trial
court properly considered judicial economy and multiplicity of
suits when deciding the motion. (See Simpson Redwood Co. v.
State of California (1987) 196 Cal.App.3d 1192, 1203 [“Nor do we
find that intervention would subvert the salutary purposes of
section 387, subdivision (b), to obviate delays and prevent a
multiplicity of suits . . . . On the contrary, were intervention to
be denied in the present case, appellant would be forced to bring
a separate action . . .”].) The trial court recognized intervention
would delay the class action fairness proceedings but would
eliminate the risk of the Alliance filing a separate mandamus
action against the State Defendants or attacking the stipulated
judgment upon entry. 12 Illegalities in the Class Settlement’s



      12 Indeed, counsel for Class Plaintiffs insisted here and
below that a duplicate mandamus action was the proper process
for the Alliance to challenge the State Defendants’ settlements.
We agree the Alliance could have attacked the parties’ stipulated
judgment by mandamus. (See Summit Media LLC v. City of Los
Angeles (2012) 211 Cal.App.4th 921, 933 [third party sought to
invalidate settlement agreement between city and media
company that violated city ordinance relating to billboard


                                10
terms would have infect any stipulated judgment entered by the
court. (See California State Auto. Assn. Inter-Ins. Bureau v.
Superior Court (1990) 50 Cal.3d 658, 664 [court may decline to
enter judgment on a stipulation that violates public policy or “an
erroneous rule of law”].)
      Hollister describes the trial court’s intervention ruling as
portending the collapse of California’s class action bar. Soliciting
the participation of every “Tom, Dick or Harry” by publishing
notice of the Class Settlement, Hollister insists, violated standard
class action procedures and “[ran] directly counter to the public
policy seeking to incentivize counsel to take a class case, not
make such a case prohibitively difficult.” It likened the Alliance
to professional objectors who “[feed] off the fees earned by class
counsel” by asserting meritless challenges to settlements. (See
Hernandez v. Restoration Hardware, Inc. (2018) 4 Cal.5th 260,
272.) We are not persuaded. Class Plaintiffs seek primarily
equitable and declaratory remedies that would not create a pool
of money from which class counsel or professional objectors could
siphon their pecuniary “incentives.” 13 Hollister does not explain




advertising].) However, this did not preclude the Alliance from
seeking prejudgment relief via intervention.

      13 Hollister does seek monetary damages, but only in the
event they lose their quiet title claims and must proceed on an
alternative theory, i.e., that the Commission’s acceptance of the
OTD constituted an unconstitutional taking. The Class
Settlement includes no pecuniary component except the State
Defendants’ agreeing to use money collected from the Ranch’s in-
lieu fees program to fund expanded public access under a
negotiated license.


                                11
how the economic considerations at issue in Hernandez apply
here.
       Hollister cautions that permitting third parties such as the
Alliance to intervene under these circumstances undermines the
State’s ability to litigate and settle cases on behalf of the public.
This overstates the implications of the ruling. Motions to
intervene by nature require courts to balance the often competing
interests of the original parties and potential intervenors. Such
is the case in the instant matter. Hollister and the State
Defendants understandably sought to conclude a prolonged and
costly dispute; the Alliance sought to re-open the dispute to
ensure the State Defendants complied with the Coastal Act and
Bagley-Keene Act. The trial court’s lengthy intervention order
showed it grappled with these competing interests. The ruling
adhered to the principle that courts should construe section 387
liberally in favor of intervention. (City of Malibu v. California
Coastal Com. (2005) 128 Cal.App.4th 897, 906.) It was also
consonant with the Coastal Act’s aim of preserving the public’s
right “to fully participate in decisions affecting coastal planning,
conservation, and development.” (§ 30006.)
         2. The Trial Court Correctly Overruled Hollister’s
               Demurrer to the Alliance’s Writ Petition
       Hollister demurred to the writ petition on the same
grounds it opposed intervention, i.e., that the Alliance sought to
enlarge the scope of the case. The trial court overruled the
demurrer as a “reargument of well-trodden issues.” We agree.
Hollister filed this quiet title action to resolve a dispute over the
existence and scope of public access rights granted under the
OTD. The writ petition, like the motion to intervene, addressed
whether the State Defendants properly disposed of these




                                 12
potential access rights when it settled with Hollister. This
inquiry is part of the broader dispute Hollister itself brought
before the court.
 3. The Pending Litigation Exception to the Bagley-Keene Act Did
  Not Excuse the Conservancy from Adhering to the Coastal Act’s
        Restrictions on Selling or Transferring State Lands
      The Coastal Act prohibits the state from selling or
transferring its interests in “state land” along the coast unless it
“retains a permanent property interest . . . adequate to provide
public access to or along the sea.” (§ 30609.5, subd. (a).) The
Legislature enacted this provision in 1999 to “address the
permanent loss of public coastal accessways by preventing the
sale or transfer of state land located between the first public road
and the sea.” (Sen. Rules Com., Off. of Senate Floor Analyses, 3d
reading analysis of Assem. Bill No. 492 (1999-2000 Reg. Sess.) as
amended Aug. 16, 1999, p. 4.) The Conservancy can circumvent
section 30609.5(a)’s restrictions by making one or more access-
related findings at a noticed hearing. (§ 30609.5, subd. (c).) 14


      14 Section 30609.5, subdivision (c) permits a transfer only if
the relevant agency finds: “(1) The state has retained or will
retain, as a condition of the transfer or sale, permanent property
interests on the land providing public access to or along the sea.
[¶] (2) Equivalent or greater public access to the same beach or
shoreline area is provided for than would be feasible if the land
were to remain in state ownership. [¶] (3) The land to be
transferred or sold is an environmentally sensitive area with
natural resources that would be adversely impacted by public
use, and the state will retain permanent property interests in the
land that may be necessary to protect, or otherwise provide for
the permanent protection of, those resources prior to or as a
condition of the transfer or sale. [¶] (4) The land to be transferred


                                 13
       The Alliance’s second cause of action alleged the OTD
constituted an interest in state land, and, as such, could not be
transferred to Hollister until the Conservancy complied with
section 30609.5. The trial court agreed, finding the Conservancy
violated the statute by agreeing to quitclaim its interest in the
OTD without holding a public section 30609.5 hearing. It
declared the HROA Settlement invalid but expressed no opinion
about how the Conservancy “should or must proceed with respect
to approval, or not, of the HROA Settlement.”
       Hollister argues the Bagley-Keene Act, California’s open
meeting laws for state-level bodies, authorized the Conservancy
to discuss and approve the Hollister settlements in closed session
without holding the section 30609.5 hearing. (See Gov. Code,
§ 11120 et seq.) 15 It refers specifically to the Act’s “pending
litigation exception,” which allows agencies “to confer with, or
receive advice from, [the state body’s] legal counsel regarding
pending litigation when discussion in open session concerning
those matters would prejudice the position of the state body in
the litigation.” (Id., § 11126, subd. (e)(1).) Hollister cites
Southern California Edison Co. v. Peevey (2003) 31 Cal.4th 781
(Peevey) as authority for invoking the exception here.
       In Peevey a public interest group intervened in an action
between Edison and the Public Utilities Commission (PUC) over
electricity rates. The group then challenged the parties’ proposed

or sold has neither existing nor potential public accessway to the
sea.”

      15 We granted Hollister’s request for judicial notice of
legislative materials related to the Bagley-Keene Act, dated
September 8, 2020, in our order of September 29, 2020.




                                14
settlement because PUC violated a statute requiring any rate
change to be made in an “open and public” fact-finding hearing.
(Gov. Code., § 11126, subd. (d)(1).) The Supreme Court rejected
the group’s challenge because the proposed settlement fell within
the Bagley-Keene Act’s pending litigation exception.
       Peevey, however, hinged on the PUC settlement’s terms,
which, the high court concluded, did not in fact change utility
rates. (Peevey, supra, 31 Cal.4th at pp. 803-805.) This meant the
hearing requirements applying to rate-setting decisions had not
been triggered. The decision does not as Hollister’s suggests give
state bodies carte blanche to jettison extrinsic statutory
obligations, e.g., section 30609.5’s transfer restrictions, when
settling a litigated matter. Peevey would have ended differently
had the disputed settlement changed rates. (See Trancas
Property Owners Assoc. v. City of Malibu (2006) 138 Cal.App.4th
172, 181 [settlement agreement in which city agreed not to
enforce zoning ordinances against defendant’s development in the
future contravened public policy].)
       Hollister warns that requiring a section 30609.5,
subdivision (c) hearing here will require the Conservancy’s board
members to disclose privileged matters to the public, including
advice it received from counsel during settlement negotiations.
We disagree. Section 30609.5(c) does not prevent the board from
receiving privileged memoranda or meeting in closed session with
counsel to discuss pending litigation. (Gov. Code, §§ 6254.25,
11126, subd. (e)(2)(C), 11125.4, subd. (a).) We see no reason the
board, once so advised, cannot deliberate and vote in a public
setting about just one component of its proposed settlement
agreement. That board members may invoke the attorney-client
or work product privileges on occasion would not render the




                               15
section 30609.5 hearing a “sham,” as Hollister argues, much less
excuse the agency’s statutory obligations under the Coastal Act.
             4. Section 30609.5 of the Coastal Act Applied
                   to the HROA Settlement and OTD
       When they settled, Hollister and the State Defendants
ceased litigating the OTD’s validity. The Alliance’s writ petition
returned the issue to the foreground. Hollister’s opposition to the
petition stressed that a void instrument like the OTD could not
constitute an “ownership interest” in “‘state land” sufficient to
trigger section 30609.5’s hearing procedures. The State
Defendants’ having quitclaimed their interests in the OTD, it
followed, they did not transfer cognizable property rights because
no such rights existed. Alternatively, Hollister characterized the
rights conveyed as an irrevocable license or some lesser interest
that did not fit within the statute’s express definition of “‘state
land,’” i.e., “a fee, title, easement, deed restriction, or other
interest in land.” (§ 30609.5, subd. (e).)
       The trial court described Hollister’s position as unduly
reliant on “historic distinctions in real property law” that “[did]
not serve the constitutional and legislative purposes of the
Coastal Act.” “It would upend the legislatively-declared policy of
full public participation in the planning and implementation of
coastal[] planning, conservation, and development,” the court
reasoned, “to allow a State entity to covertly dispose of coastal
public property based upon the transferee’s challenge to the
validity of the State’s ownership interest.” Failing to comply with
section 30609.5, subdivision (c)’s public hearing procedures thus
rendered the HROA settlement “ineffective as to the
Conservancy.” We review this ruling independently. (See
Crocker National Bank v. City and County of San Francisco




                                16
(1989) 49 Cal.3d 881, 888 [when the court’s inquiry “requires a
critical consideration, in a factual context, of legal principles and
their underlying values, the question is predominantly legal and
its determination is reviewed independently”].)
        Section 30609.5, subdivision (e)’s defining language “fee,
title, easement, deed restriction, or other interest in land” signals
no intent to limit subdivision (c) to property rights fitting neatly
into traditional classifications. (Italics added.) Labeling the
State Defendants’ interests is a task subordinate to discerning
their rights and duties. “Arrangements between landowners and
those who conduct commercial operations upon their land are so
varied that it is increasingly difficult and correspondingly
irrelevant to attempt to pigeonhole these relationships as ‘leases,’
‘easements,’ ‘licenses,’ ‘profits,’ or some other obscure interest in
land devised by the common law in far simpler times. Little
practical purpose is served by attempting to build on this system
of classification.” (Golden West Baseball Co. v. City of Anaheim
(1994) 25 Cal.App.4th 11, 36.) One must read subdivision (e)’s
definition in context. Section 30609.5 focuses on a transaction’s
effect on public access to the coast, not on the type or title of
property right transferred.
        Section 30609.5, subdivision (a)’s transfer restrictions apply
to “existing or potential public accessway[s].” (Italics added.)
This language indicates the statute applies when, as here, the
precise nature of the property interest is not yet discerned.
Whether the OTD and YMCA’s alleged reliance thereon created
an irrevocable license in favor of the public was an open issue
when the trial court ruled on the Alliance’s motion for




                                 17
judgment. 16 It had twice denied dispositive motions on the point.
As such, the OTD remained a “potential accessway” to the coast
until adjudicated otherwise. How one categorized the property
interest giving rise to this potential accessway was beside the
point considering the procedural posture of the case at the time.
We conclude the trial court correctly found a transfer had
occurred under section 30609.5. 17
       Like the trial court, we express “no opinion and make[] no
order as to the manner by which the Conservancy should or must
proceed with respect to approval, or not, of the HROA
Settlement.” Our ruling does not preclude Hollister and the
State Defendants from attempting to align the settlement
agreements’ terms and conditions with section 30609.5’s
provisions, or, in the alternative, to jettison the agreements and
litigate Hollister’s quiet title action.
       5. The Trial Court Did Not Deprive Hollister of Due Process


      16 An irrevocable license may occur “when a licensee
expends time and money improving the licensed area under a
justifiable belief that the licensor will not revoke the license.”
(6 Miller & Starr, Cal. Real Estate (4th Ed. 2021) § 15:45, p. 15-
173.) “In that case, the licensor is said to be estopped from
revoking the license, and the license becomes the equivalent of an
easement, commensurate in its extent and duration with the
right to be enjoyed.” (Richardson v. Franc (2015) 233
Cal.App.4th 744, 751.)

      17 We likewise affirm the trial court’s finding that entry of
judgment on the Alliance’s second cause of action mooted its two
remaining causes of action under the Coastal Act, i.e., the fourth
and fifth. We do not address those parts of the cross-appeal
directed to those causes of action.




                                18
       Hollister contends the trial court deprived it of due process
by entering judgment in the Alliance’s favor without first
deciding the validity of the OTD. By doing so, Hollister claims,
the trial court excused the Alliance from its burden of proving the
State Defendants violated section 30609.5. (Code Civ. Proc.,
§ 1085; California Correctional Peace Officers Assn. v. State
Personnel Bd. (1995) 10 Cal.4th 1133, 1153.) This argument
assumes proving an “interest in land” sufficient to trigger section
30609.5 is synonymous with proving the existence of a traditional
property interest. These are distinct inquiries. The Alliance’s
prevailing on its section 30609.5 claim did not affirm the OTD’s
validity under traditional property law or strengthen the State
Defendants’ defenses to Hollister’s quiet title action. The trial
court decided the discrete issue of whether the HROA Settlement,
as written, violated this provision of the Coastal Act. Hollister
suffered no prejudice. It retains the right to proceed to trial on
the merits of its claims against the State Defendants.
               6. The Trial Court’s Evidentiary Rulings
       Hollister next contends the trial court erred by admitting
hearsay evidence in support of the motion for judgment, including
a list of facts to which the State Defendants and the Alliance but
not Hollister stipulated. The writ petition is directed toward the
State Defendants, not Hollister. The Alliance need not have
introduced evidence “against” Hollister to prevail on its claims as
to the State Defendants. Assuming it did, the stipulated facts
were admissible as to Hollister because its rights under the cross-
complaint turned exclusively on the State Defendants’ liability.
(Evid. Code, § 1224.) 18

      18 Evidence Code, section 1224 states: “When the liability[,]
obligation, or duty of a party to a civil action is based in whole or


                                 19
     7. The Trial Court Erred When It Found Section 30609.5
                  Did Not Apply to the Commission
       The trial court found the Alliance’s section 30609.5 claim
did not apply to the Commission because the agency did not
“effect[] a transfer of state land separate from the
Conservancy.” 19 Here we disagree. The Coastal Act authorizes
trial courts to “restrain any violation” of its provisions. (See
§ 30803, subd. (a) [trial courts may adjudicate “action[s] for
declaratory and equitable relief to restrain any violation” of the
Coastal Act].) The record shows the Commission and the
Conservancy were united in seeking to effectuate the OTD’s
unlawful transfer. The Class Action and HROA Settlements
consistently refer to both agencies collectively as the “State.”
Both were required to deed their purported interests in the OTD
to Hollister. The HROA Settlement included a provision in which


in part upon the liability, obligation, or duty of the declarant, or
when the claim or right asserted by a party to a civil action is
barred or diminished by a breach of duty by the declarant,
evidence of a statement made by the declarant is as admissible
against the party as it would be if offered against the declarant in
an action involving that liability, obligation, duty, or breach of
duty.”

      19 The proposed quitclaim deed contains separate signature
blocks for the Conservancy and the Commission. The following
language appears directly above the Commission’s block, but not
the Conservancy’s: “Acknowledged and agreed to with regard to
the extinguishment and abandonment of the Offer to Dedicate.”
The trial court interprets this language as reducing the
Commission’s status in the transaction from that of a direct
signatory to that of an “interested party.”




                                20
each agency “disavows, abandons, extinguishes, cancels, and
disclaims any right, title, or interest whatsoever” in the OTD.
Entering judgment in the Commission’s favor effectively
immunized the agency for its supporting role in this transaction,
or, at least, implied the trial court was powerless to restrain state
actors that enable violations of the Coastal Act by repository
agencies such as the Conservancy and Department of Parks and
Recreation.
       The trial court alternatively held the 60-day period to seek
writ relief against the Commission had expired before the
Alliance intervened. This too was error. The court calculated
accrual from the date the Commission’s board approved the
HROA Settlement. (See § 30801 [seeking judicial review of any
“decision or action” of the Commission requires petitioning for
writ of mandate “within 60 days after the decision or action has
become final”].) However, the settlement’s approval by the
Commission’s board was only the first of many acts required of
the agency. The period to challenge the settlements would have
accrued, at earliest, when the Commission completed those acts
required to consummate the unlawful transfer. 20 This would
have been when it delivered a quitclaim deed to Hollister within
five days of the court entering the stipulated judgment. 21 This

      20 The Alliance briefed the discovery rule and doctrine of
equitable tolling extensively and requested judicial notice of
materials illustrating the opacity of the superior court’s online
register of actions. Our holding obviates the need to address
these issues. We nevertheless grant the Alliance’s request for
judicial notice dated March 24, 2021.

       The HROA Settlement, in fact, specified entry of
      21

judgment as its effective date.


                                 21
had not occurred when the Alliance sought intervention or when
it filed its cross-complaint.
        The trial court shall enter judgment against both State
Defendants on remand.
      8. The Trial Court Correctly Ruled the Limitations Period
     Expired on the Alliance’s Bagley-Keene Act Cause of Action
        The writ petition’s seventh cause of action alleged the State
Defendants violated the Bagley Keene Act when they approved
the HROA Settlement in closed session. (Gov. Code, § 11123,
subds. (a) & (b).) The trial court found the claim barred by the
Act’s 90-day limitations period. (See id. § 11130.3, subd. (a) [one
seeking “mandamus, injunction, or declaratory relief” to address
violations of Government Code, section 11123 or 11125 must
commence an action “within 90 days from the date the action was
taken”].) It declined to apply the discovery rule or equitable
tolling despite allegations that the State Defendants had
concealed the settlements from the Alliance and other members
of the public. On cross-appeal, the Alliance contends the trial
court applied superseded case law, i.e., Regents of University of
California v. Superior Court (1999) 20 Cal.4th 509 (Regents). We
disagree and conclude Regents controls.
        Plaintiff in Regents alleged the governor and certain
members of the Board of Regents violated the Bagley-Keene Act
by approving two resolutions in private meetings then holding a
sham vote in open session to legitimize what occurred behind
closed doors. Plaintiff sought writ relief seven months after the
open-session approval. He acknowledged missing the Act’s filing
deadline but asserted the equitable doctrine of fraudulent
concealment tolled his cause of action. The trial court allowed




                                 22
the claim to proceed; the Court of Appeal denied the Regents
mandamus relief. Our Supreme Court reversed. It concluded
former section 11130.3’s plain directive that one must commence
an action “‘within 30 days from the date the action was taken’”
did not accommodate the doctrine of fraudulent concealment.
The statute “authorize[d] the nullification and voidance of an
action taken by a state body” in violation of the Bagley-Keene Act
“but only under strict conditions—which, in their absence,
entail[ed] the protection of even the most deceptive defendant
from the freshest claim of the most diligent plaintiff.” (Regents,
supra, 20 Cal.4th at p. 534.)
      Regents prompted the Legislature to amend the Bagley
Keene Act by passing Assembly Bill 1234 (AB 1234). Section 5 of
AB 1234 stated: “This bill would declare the intent of the
Legislature in making these changes to the act to supersede the
decision of the California Supreme Court in [Regents].” These
changes did not, as the Alliance argues, abrogate the Court’s
decision in full. The bill extended Government Code section
11130.3(a)’s 30-day limitations period to 90 days and added
language to a companion statute, section 11130, rejecting
Regents’ holding that writ relief extended only “to present and
future actions and violations and not past ones.” (Regents, supra,
20 Cal.4th at p. 518; Assem. Bill No. 1234 (1999-2000 Reg. Sess.)
§§ 4-6.) The remaining amendments focused on the manner
agencies posted notice of their decisions on the fledgling Internet.
None disturbed Regents’ accrual ruling, which characterized the
deadline to challenge Bagley-Keene violations as akin to a statute
of repose. (See Regents at p. 528 [“[S]ection 11130(a)’s 30-day
statute of limitation simply does not fix the inception of its
limitations period by reference, without any date, to discovery or




                                23
even accrual. It does so, rather, as of the date of the taking of the
action in question. This fact is significant. Indeed, it is
controlling.”].)
                           CONCLUSION
       The trial court correctly invalidated the State Defendants’
settlement agreements with Hollister based on the Conservancy’s
violation of section 30609.5 of the Coastal Act. Judgment against
the Conservancy is affirmed in that respect. Judgment in favor
of the Commission, however, is reversed because the record
confirms it too violated section 30609.5. The trial court shall
enter judgment against both State Defendants on remand.
       Judgment is otherwise affirmed. The Alliance shall recover
its costs on appeal.
       CERTIFIED FOR PUBLICATION




                                      PERREN, J.


We concur:



      GILBERT, P. J.



      YEGAN, J.




                                 24
                  Colleen K. Sterne, Judge
           Superior Court County of Santa Barbara
              ______________________________

      Cappello & Noël, A. Barry Cappello, Wendy D. Welkom and
David L. Cousineau for Plaintiffs and Appellants Carolyn
Pappas, Tim Behunin and Patrick L. Connelly.
      Brownstein Hyatt Garber Schreck, Steven Amerikaner and
Beth Ann Collins for Plaintiffs and Appellants Hollister Ranch
Owners’ Association and The Hollister Ranch Cooperative.
      Xavier Becerra and Rob Bonta, Attorneys General, Daniel
A. Olivas, Assistant Attorney General, and Jamee Jordan
Patterson, Deputy Attorney General, for Defendants and
Respondents.
      Shute, Mihaly & Weinberger, Ellison Folk and Andrew P.
Miller; Law Office of Marc Chytilo, Marc S. Chytilo and Ann
Citrin for Intervenor and Appellant.




                             25